MEMORANDUM **
Arizona state prisoner Paul Yerkes Bechtel appeals pro se the district court’s summary judgment in favor of prison officials in Bechtel’s 42 U.S.C. § 1983 action. Bechtel alleged deliberate indifference to his medical needs and the use of excessive force when a cell door was slammed on his hand. The district court dismissed the action because Bechtel failed to exhaust administrative remedies as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*702DISCUSSION
The PLRA requires that Bechtel “exhaust remedies as are available” before bringing an action in federal court. 42 U.S.C. § 1997e(a). The Supreme Court has interpreted this language to require a prisoner to exhaust all administrative remedies even if those remedies do not provide for pecuniary damages when the prisoner only seeks a monetary reward. Booth v. Churner, 582 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). Even though Bechtel filed his complaint before the Supreme Court issued its decision in Booth, the Supreme Court’s decision construing the PLRA applies retroactively to pending cases. Rivers v. Roadway Express, Inc., 511 U.S. 298, 313-12, 114 S.Ct. 1510, 128 L.Ed.2d 274 (1994); Harper v. Virginia Dep’t of Taxation, 509 U.S. 86, 97, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993).
Bechtel admits that he did not file a grievance form as required by prison policy. Therefore, the district court correctly dismissed for failure to exhaust administrative remedies.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.